--------------------------------------------------------------------------------



Exhibit 10.5


BLACK HILLS CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN
(As Amended and Restated effective January 1, 2010)


1.           Purpose of Plan and Effective Date. The original effective date of
this Black Hills Corporation Nonqualified Deferred Compensation Plan (“Plan”)
was the 1st day of June, 1999. The purpose of the Plan is to provide benefits to
a select group of management or highly compensated employees who contribute
materially to the continued growth, development and future business success of
the Company. It is the intention of the Company that this Plan shall be
administered as an unfunded benefit plan established and maintained for a select
group of management or highly compensated employees. This Plan is hereby amended
and restated effective January 1, 2010.  It is the intention of the Company that
this Plan shall comply with Code Section 409A and the regulations issued
thereunder effective January 1, 2009.  During the period from January 1, 2005
though December 31, 2008, it is the intention of the Company to operate this
Plan in reasonable good faith compliance with Code Section 409A and the interim
guidance issued thereunder.


The Plan is amended and restated effective January 1, 2010 to provide for
non-elective employer contributions.


2.           Definitions. For purposes of this Plan, the following phrases or
terms have the indicated meanings unless otherwise clearly apparent from the
context:


(a)           “Affiliate” shall mean any business organization or legal entity
that directly or indirectly, controls, is controlled by or is under common
control with the Company. For purposes of this definition, the term “control”
(including the terms “controlling”, “controlled by”, and “under common control
with”) includes the possession, direct or indirect, of the power to vote 50
percent or more of the voting equity securities, membership interest, or other
voting interest, or to direct or cause the direction of the management and
policies of such business organization or other legal entity, whether through
the ownership of voting equity securities, membership interest, by contract, or
otherwise.


(b)           “Base Salary” shall mean the compensation paid to a Participant by
the Employer during a calendar year, including any compensation reduction under
a cash or deferred arrangement under Section 401(k) of the Internal Revenue Code
or under a flexible benefit program under Section 125 of the Internal Revenue
Code but not including any amounts paid to the Participant as overtime, bonus,
commission, or incentive compensation, nor reimbursements and expense
allowances, fringe benefits, moving expenses, nonqualified deferred
compensation, or welfare benefits.


(c)           “Base Salary Contribution” means that part of a Participant’s Base
Salary that such Participant has elected to defer pursuant to Section 4.1.


(d)           “Beneficiary” shall mean the person, persons, or estate of a
Participant, entitled to receive any benefits subsequent to the death of a
Participant under a Beneficiary Designation form entered into in accordance with
the terms of this Plan.


(e)           “Beneficiary Designation” shall mean the form of written
agreement, by which the Participant names the Beneficiary(ies) under the Plan.


(f)           “Board of Directors” shall mean the Board of Directors of the
Company.

 
1

--------------------------------------------------------------------------------

 

(g)           “Change in Control” shall mean a change in the ownership or
effective control of the Company or a Subsidiary, or a change in the ownership
of a substantial portion of the assets of the Company or a Subsidiary, as
defined under Code Section 409A and the regulations issued thereunder.


(h)           “Code” shall mean the Internal Revenue Code of 1986, as amended.


(i)           “Commencement Date” shall mean the date specified in the Plan or,
if applicable, the commencement date elected by the Participant’s pursuant to
Section 7.3 or Section 7.4.


(j)           “Committee” shall mean the Compensation Committee of the Board of
Directors.


(k)           “Company” shall mean Black Hills Corporation, a South Dakota
corporation, with principal offices in the State of South Dakota, and any
successor thereto.


(l)            "Controlled Group Member" shall mean any corporation which is a
member of a controlled group of corporations (as defined in Code Section 414(b))
which includes the Company; any trade or business (whether or not incorporated)
which is under common control (as defined in Code Section 414(c)) with the
Company; any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Company; and any other entity required to be aggregated with the Company
pursuant to regulations under  Code Section 414(o).


(m)            “Disability” or “Disabled” shall mean that a Participant (i) is
receiving income replacement benefits for at least three months under an
employer-sponsored accident and health plan because of any medically
determinable physical or mental impairment that is expected to last at least 12
continuous months or result in death, or (ii) has been determined to be totally
disabled by the Social Security Administration.


(n)           “Elective Account” shall mean the memorandum account established
and maintained by the Company for each Participant with respect to the
Participant’s total interest in the Plan resulting from the Participant’s Base
Salary Contributions, Incentive Contributions, Performance Share Contributions
and/or RSU Contributions plus the earnings thereon.


(o)           “Elective Contributions” shall mean a Participant’s Base Salary
Contributions, Incentive Contributions, Performance Share Contributions and RS
Contributions, as applicable.


(p)           “Employee” shall mean any person who is in the regular full-time
employment of the Company or a Subsidiary, as determined by the personnel rules
and practices of the Company or a Subsidiary. The term does not include persons
who are retained by the Company or a Subsidiary solely as consultants.


(q)           “Employer” shall mean the Company and any Subsidiary that duly
adopts the Plan, and any successor thereto.


(r)           “Excess Compensation” shall mean the amount by which a
Participant’s Total Compensation exceeds the Participant’s Compensation (as
defined in Section 11.4 of the RSP).


(s)           “Group A Participants” shall mean Participants who are listed on
Appendix A.


(t)           “Group B Participants” shall mean Participants who are listed on
Appendix B.

 
2

--------------------------------------------------------------------------------

 

(u)           “Incentive Contribution” shall mean that portion of a
Participant’s incentive award under the Company’s Short Term Annual Incentive
Plan (“STIP”) which the Participant has elected to defer under the STIP and
under Section 4.2.


(v)           “Installments” shall mean substantially equal annual or monthly
installment payments over a period of years designated by the Participant but
not to exceed 15 years. If annual installments are elected, the first annual
installment payment shall be made in cash to the Participant during the first 60
days of the Plan Year beginning after the Commencement Date specified in Section
6.1 or Section 7.1 or, if later, on the Commencement Date specified in the
Participant’s election pursuant to Section 7.3 or 7.4. Subsequent annual
installments shall be paid to the Participant during the first 60 days of
subsequent Plan Years (or within 60 days after subsequent anniversaries of the
Commencement Date specified in the Participant’s election pursuant to Section
7.3 or 7.4). If monthly installments are elected, the first payment shall be
made during the first 60 days of the Plan Year beginning after the Participant’s
Commencement Date specified in Section 6.1 or Section 7.1 or, if later, on the
Commencement Date specified in the Participant’s election pursuant to Section
7.3 or 7.4 and shall include payments for each calendar month, if any,
commencing between the payment date and the first day of the Plan Year following
the Commencement Date specified in Section 6.1 or Section 7.1 (or the
Commencement Date specified in the Participant’s election pursuant to Section
7.3 or 7.4, as applicable).  Subsequent monthly payments shall be made to the
Participant on the first day of each month. Subsequent to the first installment
payment, accrued interest on the unpaid accumulated balance will be added to
each subsequent payment based on amortization over the term of payment. The
interest rate to be used shall be equal to the seven year United States Treasury
Bond yield as determined on the Commencement Date. If the Participant dies after
Installment payments begin, the remaining Account balance shall be paid to the
Participant’s Beneficiary or Beneficiaries in a lump sum within 60 days after
the Participant’s death or, if later, by the end of the Plan Year in which the
Participant’s death occurred. An amount payable on a date specified in this
Section shall be paid as soon as administratively feasible after such date; but
no later than the later of (a) the end of the calendar year in which the
Commencement Date occurs; or (b) the 15th day of the third calendar month
following such Commencement Date (provided neither the Participant, nor the
Beneficiary shall have a right to designate the taxable year of the payment).


(w)           “Key Employee” shall mean a Participant who is a specified
employee, as defined as in Code Section 409A and the regulations and other
official guidance issued thereunder, and as determined in accordance with
procedures established by the Committee.


(x)           “Non-elective Account” shall mean the memorandum account
established and maintained by the Company for each Participant with respect to
the Participant’s total interest in the Plan resulting from RSP Supplemental
Contributions, Supplemental Matching Contributions, Supplemental Target
Contributions, and/or Supplemental Retirement Contributions, as applicable, plus
the earnings thereon.


(y)           “Non-elective Contributions” shall mean RSP Supplemental
Contributions, Supplemental Target Contributions, Supplemental Retirement
Contributions, and/or Supplemental Matching Contributions, as applicable.


(z)           "Omnibus Plan" shall mean the Omnibus Incentive Compensation Plan.


(aa)           “Participant” shall mean an Employee who is selected to
participate in the Plan.


(bb)           “Performance Share Contributions” shall mean that portion of a
Participant’s Performance Share Award under the Company’s Omnibus Plan which the
Participant has

 
3

--------------------------------------------------------------------------------

 

elected to defer under the Participant’s Performance Share Award Agreement and
the Omnibus Plan and under Section 4.4.


(cc)           “Plan Year” shall mean the Plan’s accounting year of 12 months
beginning on January 1 and ending on the following December 31.


(dd)           “RSP” shall mean the Black Hills Corporation Retirement Savings
Plan, as amended from time to time.


(ee)           “RSP Supplemental Contributions” shall mean non-elective
contributions equal to the amount, if any, of matching contributions that could
not be allocated on behalf of a Group 2 Participant under the RSP due to the
results of ADP/ACP testing for a calendar year. Group 2 Participants are listed
on Schedule 2.


(ff)           “RSU Agreement” shall mean the restricted stock unit agreement
between the Participant and the Company.


(gg)           "RSU Contribution" shall mean a Participant's restricted stock
unit award under the Company's Omnibus Plan or any successor plan that the
Participant has deferred pursuant to the terms of the RSU Agreement and under
Section 4.3.


(hh)           “Stock Account” shall mean a common stock equivalent memorandum
account.


(ii)           “Subsidiary” shall mean any business organization in which the
Company, directly or indirectly owns a majority of its voting power or voting
equity securities or equity interest and which the Board of Directors designates
as a Subsidiary for purposes of this Plan.


(jj)           “Supplemental Matching Contributions” shall mean an amount equal
to a percentage of a Group 2 Participant’s Excess Compensation for a Plan Year.
Group 2 Participants and the applicable specified percentage for each Group 2
Participant are listed on Schedule 2.  Supplemental Matching Contributions are
not conditioned upon a Participant’s election to make deferrals under this Plan
or under the RSP.


(kk)           “Supplemental Retirement Contributions” shall mean the amount by
which (1) exceeds (2), where


(1) is the amount that would have been contributed to the RSP on behalf of a
Group 3 Participant as a non-safe harbor non-elective employer contribution
described in Section 7 of the RSP if such contribution were determined as a
percentage of the Group 3 Participant’s Total Compensation for a Plan Year and


(2) is the amount actually contributed to the RSP as a non-safe harbor
non-elective employer contribution described in Section 7 of the RSP on behalf
of the Group 3 Participant for the Plan Year. Group 3 Participants are listed on
Schedule 3.


(ll)           “Supplemental Target Contributions” shall mean an amount equal to
the specified percentage of Group 1 Participant’s Total Compensation for a Plan
Year.  Group 1 Participants and the specified percentage for each such
Participant are listed on Schedule 1.


(mm)           “Termination of Employment” shall mean separation from service
with the Company and all Affiliates for any reason other than death, in
accordance with the provisions of Code Section 409A. Pursuant to Code Section
409A, unless the facts and circumstances indicate otherwise, a Termination of
Employment is presumed to have occurred where the Participant's level of bona
fide services performed decreases to a level equal to 20 percent or
 

 
4

--------------------------------------------------------------------------------

 
 
less of the average level of services performed by the Participant during the
immediately preceding 36-month period, and a Termination of Employment will be
presumed not to have occurred where the Participant's level of bona fide
services performed continues at a level that is 50 percent or more of the
average level of service performed by the Participant during the immediately
preceding 36-month period. However, a Termination of Employment does not occur
while the Participant is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six months, or if longer,
while the Participant retains a right to reemployment with the Company or any
Affiliate under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the Company
or an Affiliate. If the period of leave exceeds six months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the Participant's Termination of Employment is deemed to occur on the
day after the end of the six-month period.


(nn)           “Total Compensation” shall mean Compensation as defined in
Section 11.4 of the RSP, but determined without regard to the Code Section
401(a)(17) limitation.


(oo)           “Year of Vesting Service” shall mean each complete twelve-month
period beginning on the date an employee becomes a Participant in the Plan and
ending at the employee’s death or Termination of Employment or, if earlier, when
the employee’s participation in the Plan is discontinued by the Board of
Directors.  Partial years shall be disregarded.


3.           Eligibility and Participation. In order to be eligible for
participation in the Plan, an Employee must be selected by the Board of
Directors. The Board of Directors, in its sole and absolute discretion, shall
determine eligibility for participation from among management or highly
compensated employees of the Employer in accordance with the purposes of the
Plan and shall determine the amount and type of Non-elective Contributions, if
any, to be made on behalf of any Participant. An Employee ceases to be eligible
for participation in the Plan upon his Termination of Employment or, if earlier,
the date his participation is discontinued by the Board of Directors. If a
Participant or former Participant is reemployed by an Employer following a
Termination of Employment, such employee will not become eligible for
participation again unless he is again designated by the Board of Directors.


4.           Contributions.


4.1           Base Salary Contributions. Each Participant may elect to defer up
to 50% of the Participant’s Base Salary for a Plan Year. An election to defer
Base Salary must be made in writing prior to the beginning of a Plan Year. An
election made with respect to a Participant’s Base Salary for a Plan Year
becomes irrevocable on the last day of the prior Plan Year.  Except as otherwise
provided herein, the election may not be changed during the Plan Year and
remains in place for subsequent Plan Years until changed or revoked.  A change
or revocation with respect to a subsequent Plan Year must be made in writing
before the end of the prior Plan Year.


Notwithstanding the foregoing, a newly eligible Participant may, within 30 days
after the date he becomes eligible, elect in writing to defer Base Salary for
the Plan Year in which he first becomes eligible, but only with respect to Base
Salary earned subsequent to the election.  Except as otherwise provided herein,
such election is irrevocable with respect to the remainder of the Plan Year and
remains in place for subsequent Plan Years until changed or revoked.  A change
or revocation with respect to a subsequent Plan Year must be made in writing
before the end of the prior Plan Year.


The Participant’s Base Salary Contribution shall be allocated to that  Elective
Account on a monthly basis.

 
5

--------------------------------------------------------------------------------

 



The Base Salary Contribution election of a Participant who receives an emergency
withdrawal due to an Unforeseeable Emergency under Section 7.1 or a hardship
distribution under a tax-qualified 401(k) plan maintained by the Company shall
be cancelled.  A Participant whose Base Salary Contribution election is
cancelled due to an Unforeseeable Emergency under Section 7.1 may elect to
resume Base Salary Contributions with respect to a Plan Year beginning after
such distribution is made by making an election prior to the beginning of such
Plan Year. A Participant whose Base Salary Contribution election is cancelled
due to a hardship withdrawal under a tax-qualified 401(k) plan maintained by the
Company may elect to resume Base Salary Contributions with respect to a Plan
Year beginning at least 6 months after such withdrawal is made by making an
election prior to the beginning of such Plan Year.


4.2           Incentive Contributions.  A Participant may elect to defer the
receipt of all or any portion of a Participant’s incentive award under the STIP,
including shares of Company stock. The deferral election must be filed by June
30 of the Plan Year prior to the Plan Year in which the Award will be determined
or, if earlier, by the day before the date on which the Incentive Award has
become readily ascertainable (as defined for purposes of Section 409A of the
Internal Revenue Code).  In no event shall an election to defer be effective
unless the Participant is an employee at all times from the first day of the
Plan Year prior to the Plan Year in which the Award will be determined (or, if
later, the date the performance measures under the STIP for the Plan Year have
been established) until the date the election is made. The amount of the
incentive award deferred shall be allocated to the Participant’s Elective
Account as of the date it would have been distributed if no deferral election
had been made. In the event that Participant defers a stock award under the
STIP, then the Company shall establish within the Participant’s Elective Account
Stock Account and shall credit the Stock Account with Company common stock
equivalents, including fractional equivalents. Appropriate adjustments shall be
made to the Stock Account for stock splits, stock dividends, mergers,
consolidation and other similar circumstances affecting the Company common
stock.


4.3           RSU Contributions.  A Participant who has been granted an award of
Restricted Shares under the Omnibus Plan may elect to receive the entire award
in the form of restricted stock units and defer the receipt thereof as an RSU
Contribution. The election to receive restricted stock units must be made before
the beginning of the Plan Year in which the grant of Restricted Shares is made.
The amount of the award deferred under the Omnibus Plan and RSU Agreement shall
be allocated to the Participant's Elective Account upon receipt by the Company
of the Participant's executed RSU Agreement. If the Participant does not vest in
the award under the terms of the RSU Agreement, the deferral of the RSU
Contribution shall be null and void. The Company shall establish within the
Participant's Elective Account a Stock Account for the RSU contribution (as
defined in Section 4.2) and shall credit the Stock Account with Company common
stock equivalents (but not actual shares), including fractional equivalents.
Appropriate adjustments shall be made to the Stock Account for Stock splits,
stock dividends, mergers, consolidation and other similar circumstances
affecting the Company common stock. A Participant's RSU Contributions shall
remain subject to, and shall vest in accordance with, the terms of the
applicable RSU Agreement.


4.4           Performance Share Contributions.  A Participant may elect under
the terms of the Company’s Omnibus Plan and his Performance Share Award
Agreement, to defer the receipt of all or any portion of a Participant’s
Performance Share Award thereunder, including shares of Company stock. The
election to defer must be made in writing before the beginning of the
Performance Period specified in the Performance Share Award Agreement. The
amount of the award deferred under the Omnibus Plan and Performance Share Award
Agreement shall be allocated to the Participant's Elective Account upon receipt
by the Company of the Participant's deferral election. If the Participant does
not vest in the award under the terms of the Performance Share Award Agreement,
the deferral of the Performance Share Contribution shall

 
6

--------------------------------------------------------------------------------

 

be null and void. In the event that Participant defers a stock award, then the
Company shall establish a Stock Account within the Participant’s Elective
Account and shall credit the Stock Account with Company common stock
equivalents, including fractional equivalents. Appropriate adjustments shall be
made to the Stock Account for stock splits, stock dividends, mergers,
consolidation and other similar circumstances affecting the Company common
stock. A Participant's Performance Share Contributions shall remain subject to,
and shall vest in accordance with, the terms of the applicable Performance Share
Award Agreement.


4.5           Supplemental Matching Contributions. As of the last day of each
Plan Year, the Company shall credit to each Group 2 Participant’s Non-Elective
Account the amount of the Supplemental Matching Contributions determined in
accordance with the terms of the Plan.


4.6           Supplemental Target Contributions.  As of the last day of each
Plan Year, the Company shall credit to each Group 1 Participant’s Non-Elective
Account the amount of Supplemental Target Contribution determined in accordance
with the terms of the Plan. Notwithstanding the foregoing, the Board retains
discretion to determine which Participants are Group 1 Participants and the
amount, if any, of Supplemental Target Contributions to be made with respect to
individuals who become Group 1 Participants after January 1, 2010.


4.7           Supplemental Retirement Contributions.  As of the last day of each
Plan Year, the Company shall credit to each Group 3 Participant’s Non-Elective
Account the amount of Supplemental Retirement Contributions determined in
accordance with the terms of the Plan.


4.8           RSP Supplemental Contributions. After the end of each Plan Year,
the Company shall determine the amount, if any, of RSP Supplemental
Contributions to which a Participant is entitled and shall credit such amount to
the Participant’s Non-Elective Account as of the last day of such Plan Year.


4.9           Notwithstanding the provisions of Sections 4.5, 4.6 and 4.7, if
distribution of a Participant’s Non-elective Account begins during the Plan Year
in which the Participant’s death, Disability or Termination of Employment
occurs, the Non-elective Contributions, if any, which would otherwise be
credited to the Participant’s Non-elective Account under Sections 4.5, 4.6, or
4.7 as of the last day of the Plan Year shall be determined using the
Participant’s Total Compensation or Excess Compensation, as applicable, for the
portion of the Plan Year prior to the Participant’s death, Disability or
Termination of Employment, as applicable, and shall be credited to the
Participant’s Non-elective Account as of the date of the Participant’s death,
Disability or Termination of Employment, as applicable. RSP Supplemental
Contributions, if any, credited to a Participant’s Non-elective Account after
distribution of the Non-elective Account has been made in a lump sum shall be
distributed in a lump sum within 60 days after the amount is determined under
Section 4.8.


5.           Earnings on Participant’s Accounts.


5.1           Elective Accounts. Each Participant may, at the time of his
deferral election, choose to allocate the amount of Base Salary Contributions
deferred and the amount of the Incentive Contributions deferred (except for the
Company stock deferred) into certain categories of hypothetical investments to
be determined by the Participant as are available under the range of investments
as may be allowed by any third-party service provider to the Plan, or trustee,
if any, or if none, from the range of investments as determined by the Committee
in its discretion. The amounts deferred into a Participant’s Elective Account
shall change in value based upon the allocated underlying hypothetical
investments, including Company stock. RSU Contributions shall remain in Company
stock equivalents until distribution.

 
7

--------------------------------------------------------------------------------

 

5.2           Non-Elective Accounts. Each Participant may, in accordance with
procedures established by the Committee, choose to allocate the amount of RSP
Supplemental Contributions, Supplemental Matching Contributions, Supplemental
Target Contributions, and Supplemental Retirement Contributions credited to his
Non-elective Account into hypothetical investment accounts that mirror the
actual investment options available to participants under the RSP with the
exception of the Personal Choice Retirement Account (PRCA) option which is not
available for this Plan. The amounts credited to a Participant’s Non-elective
Account shall change in value based upon the allocated underlying hypothetical
investments.  The hypothetical investment options may be changed from time to
time by the Company’s Benefits Committee, in its discretion. If a Participant
fails to make investment allocations in accordance with procedures established
by the Committee, his Non-elective Account shall be invested in a hypothetical
investment account that mirrors the investment fund designated as the default
fund under the RSP.


5.3           Notwithstanding the foregoing, the Committee may, in its
discretion, elect to delay the availability of the hypothetical investment
accounts described in Section 5.2. During the period, if any, before such
hypothetical investments are made available to Participants, all Non-elective
Accounts shall be credited with interest at a rate, compounded annually, equal
to the seven year United States Treasury Bond yield as determined on the first
day of the Plan Year. Interest shall be credited from the date an amount is
allocated to the Plan on behalf of a Participant under Section 4 through the
date on which such amount is distributed to the Participant or his Beneficiary
or, if earlier, the date the hypothetical investment accounts become available
under Section 5.2.


6.           Payment of Participant’s Elective Account.


6.1           Commencement Date. Upon a Participant’s Termination of Employment,
the Employer shall pay to or cause to be paid to such Participant the then
amount in the Participant’s Elective Account, at the time specified in Section
6.2.


6.2.           Form of Payment. Each time a Participant elects to make Base
Salary Contributions, Incentive Contributions, RSU Contributions or Performance
Share Contributions under Section 4.1, 4.2, 4.3, or 4.4, as applicable, the
Participant shall choose one of the following payment options for the portion of
his Account attributable to such Contributions and payable upon his Termination
of Employment:


(a)           a lump sum payment to be paid within 60 days after the
Participant’s Termination of Employment (provided the Participant shall not have
a right to designate the taxable year of the payment), or


(b)           Installments to be paid at the time specified in the definition of
Installments.


The amount in the Participant’s Elective Account shall be paid in cash, except
that any amounts in the Participant's Stock Account attributable to Incentive
Contributions, Performance Shares, or RSU Contributions shall be paid in the
form of shares of Company common stock.


A Participant who makes no election with respect to his Contributions shall be
deemed to have elected to receive payment of his Account attributable to such
Contributions in a lump sum. The Participant’s election (or deemed election) of
a payment option shall be irrevocable.


6.3           Special Election.  Notwithstanding Section 6.2, each Participant
who became a Participant before January 1, 2009 and who does not have a
Termination of Employment before January 1, 2009 may elect, in writing and in
accordance with procedures established by the

 
8

--------------------------------------------------------------------------------

 

Committee, to change the form of payment he previously elected for payment of
his Elective Account upon his Termination of Employment.  Such election shall
apply to all or any portion of his Account, as the Participant shall specify,
and shall be irrevocable.


7.           Payment of Participant’s Non-elective Account.


7.1           Commencement Date. Unless the Participant elects otherwise under
Section 7.3 or Section 7.4, upon the Participant’s Termination of Employment or,
if later, the Participant’s 55th birthday, the Employer shall pay to or cause to
be paid to such Participant the then amount in the Participant’s Non-elective
Account.


7.2           Form of Payment.  Unless the Participant elects otherwise under
Section 7.3 or Section 7.4, payment of the Participant’s Non-elective Account
shall be made in the form of a single lump sum within 60 days after his
Termination of Employment or, if later his 55th birthday (provided the
Participant shall not have a right to designate the taxable year of the
payment).


A Participant may elect instead, pursuant to Section 7.3 or Section 7.4 to
receive payment in Installments, to be paid at the time specified in the
definition of Installments. If the Participant dies after Installment payments
begin, the remaining Account balance shall be paid to the Participant’s
Beneficiary or Beneficiaries in a lump sum within 60 days after the
Participant’s death or, if later, by the end of the Plan Year in which the
Participant’s death occurred.


The Participant’s Non-elective Account shall be paid in cash.


7.3.           Initial Election of Installments or Commencement Date. Each
Participant may elect a Commencement Date for his Non-elective Account that is
later than the date specified in Section 7.1.  Each Participant may elect to
receive his Non-elective Account in Installments.


An election may be made at any time during the period beginning on the date the
Participant is designated as a Participant and ending 30 days after his
Participation begins; provided that (1) the Participant shall have no vested
interest in his Non-elective Account until the later of (A) the date the
Non-Elective Account would otherwise become 20% vested pursuant to the terms of
Section 9.2 in the case of a Group A Participant or 100% vested under Section
9.3 in the case of a Group B Participant and (B) the first day of the 14th month
following the date his participation begins (unless, prior to the later of such
dates, the Participant dies or becomes Disabled while an employee and a
Participant, in which case the Non-elective Account, if any, shall be 100%
vested and shall be paid in accordance with Section 11 or Section 12, as
applicable).


A Participant who does not make an effective election to receive Installments
shall be deemed to have elected to receive payment of his Non-elective Account
under Section 7.2. A Participant who does not make an effective election of a
Commencement Date shall be deemed to have elected the Commencement Date
specified in Section 7.1.


The Participant’s election (or deemed election) shall remain in effect until a
subsequent election, if any, is made and becomes effective under Section 7.4.


7.4.           Subsequent Election of Form of Payment or Commencement Date. A
Participant may elect at any time to change the form of payment specified for
his Non-elective Account under Section 7.2 or, if applicable, under an election
made pursuant to Section 7.3; or to defer the Commencement Date of his
Non-elective Account to a specified date that is after the date on which payment
would otherwise begin under Section 7.1 or, if later, under an election made
pursuant to Section 7.3; provided that the election must be made at least 12
months before the

 
9

--------------------------------------------------------------------------------

 
 
date on which payment would otherwise begin, that such election will not become
effective until 12 months after the date the election is made; and provided
further that the election must specify a Commencement Date that is at least 5
years after the date on which payment of his Non-elective Account would
otherwise have begun under Section 7.1 or, if applicable, under an election made
pursuant to Section 7.3.


The Participant’s election under this Section 7.4 shall remain in effect until a
new subsequent election, if any, is made and becomes effective under this
Section 7.4.


8           Payment to Key Employees.


Notwithstanding any provision of Section 6 or Section 7 to the contrary, if
payment of a Key Employee’s Account is to be made because of the Key Employee’s
Termination of Employment, payment to such Key Employee shall begin on or within
60 days after the first day of the seventh month after the Participant’s
Termination of Employment or, if later, on the date payment would otherwise
begin under Section 6 or Section 7.  If the Key Employee elected to receive
monthly Installments, and if payment is delayed under this Section 8, the first
payment to the Key Employee shall include a lump sum equal to the sum of the
missed monthly payments, plus interest at the rate specified in Section 2(v) for
the period of the delay.  If the Key Employee elected to receive a lump sum or
annual Installments, and if payment is delayed under this Section 8, the first
payment to the Key Employee shall include interest at the rate specified in
Section 2(v) for the period of the delay.


9.           Vesting.


9.1           A Participant’s Elective Account shall be 100% vested and
non-forfeitable at all times.


9.2.           Except as otherwise provided in Section 7.3, a Group A
Participant’s Non-elective Account will vest in accordance with the following
table:


If, at Termination of Employment or, if earlier, Discontinuance of
Participation, the Participant has
The Participant is entitled to the following percentage of his Non-Elective
Account
Less than 1 Year of Vesting Service
0%
At least 1 but less than 2 Years of Vesting Service
20%
At least 2 but less than 3 Years of Vesting Service
40%
At least 3 but less than 4 Years of Vesting Service
60%
At least 4 but less than 5 Years of Vesting Service
80%
5 or more Years of Vesting Service
100%



Notwithstanding the foregoing, a Participant’s Non-elective Account shall be
100% vested if the Participant dies or becomes Disabled while an employee and a
Participant.


9.3.           Except as otherwise provided in Section 7.3, a Group B
Participant’s Non-elective Account will be 100% vested and nonforfeitable at all
times.


9.4           The provisions for vesting set forth in this Section 9 are not
intended to give any Participants any rights or claim to any specific assets of
the Company.

 
10

--------------------------------------------------------------------------------

 

10.           Accelerated Payment.


10.1           Unforeseeable Emergency. Notwithstanding Section 6 or Section 7
above, a Participant who has suffered an Unforeseeable Emergency, as hereafter
defined, may apply to withdraw amounts from the Participant’s Elective Account
and vested Non-elective Account to the extent reasonably needed to satisfy the
Unforeseeable Emergency. If the Committee, in its sole discretion, determines
that an Unforeseeable Emergency has occurred, it shall pay to the Participant
that portion of his Account which the Committee determines is necessary to
satisfy the emergency need, including any amounts necessary to pay any federal,
state or local income taxes reasonably anticipated to result from the
distribution. Payment shall be made in a lump sum. A Participant requesting an
emergency payment shall apply for the payment in writing on a form approved by
the Committee and shall provide such additional information as the Committee may
require. For purposes of this Section, “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from any of the following:


(a)           An accident or illness of the Participant or the Participant’s
spouse, Beneficiary or dependent (as defined in Code Section 152 without regard
to Code Section 152(b)(1), (b)(2) or (d)(1)(B));


(b)           Loss of the Participant’s property due to casualty, including the
need to rebuild a home following damage not otherwise covered by insurance;


(c)           Any other similar extraordinary and unforeseeable circumstance
that the Committee, in its sole discretion, determines constitutes an unforeseen
emergency which is not relieved by compensation through insurance or otherwise,
and which cannot reasonably be relieved by the liquidation of the Participant’s
other assets without causing severe financial hardship.


10.2           Domestic Relations Order  Notwithstanding any provision of
Section 6 or Section 7 to the contrary, the Committee may, in its discretion,
distribute a portion of the Participant’s Elective and/or Non-elective Account
to the extent vested and to the extent necessary to satisfy the terms of a
domestic relations order, as defined under Code Section 414(p)(1)(B).


10.3           Small Benefits.  Notwithstanding any provision of this Plan to
the contrary, the Committee may, in its discretion, distribute the Participant’s
Elective Account balance, if any, and vested Non-elective Account balance in a
lump sum within 60 days after the Participant’s death or Termination of
Employment provided that (1) the Participant’s entire vested benefit in any
other nonqualified account balance plan of the Company or any Controlled Group
Member that is treated, with this Plan, as a single nonqualified deferred
compensation plan under section 1.409A–1(c)(2) of the Income Tax Regulations
shall also be paid in a lump sum within 60 days after the Participant’s death or
Termination of Employment and (2) the total balance of the Participant’s vested
Accounts and such other vested benefits does not exceed the applicable dollar
amount under Code Section 402(g) (1)(B) (e.g., $16,500 for 2010) for the
calendar year in which the distribution is made.


11.           Death Benefits. If a Participant dies before payment begins under
Section 6 or 7, as applicable, the Employer will pay or cause the balance of the
Participant’s Elective Account and the vested balance of the Non-elective
Account to be paid in a lump sum to such Participant’s Beneficiary. Payment will
be made by the last day of the Plan Year in which the death occurred or, if
later, within 60 days after the date of the death.  Proof of death must be
furnished in a form acceptable to the Committee.



 
11

--------------------------------------------------------------------------------

 

12.           Disability Benefits.


12.1           Commencement Date and Form of Payment. If a Participant becomes
Disabled before payment of his Non-elective Account begins under Section 7, the
Employer will pay or cause the Participant’s Non-elective Account to be paid in
a lump sum to such Participant. Payment will be made by the last day of the Plan
Year in which the Disability occurred or, if later, within 60 days after the
date of Disability.


12.2           Initial Election of Installments. Notwithstanding the provisions
of Section 12.1, the Participant may elect under this Section 12.2 to receive
his Non-elective Account in Installments in the event he becomes Disabled before
payment begins.  If the Participant dies after Installment payments begin, the
remaining Account balance shall be paid to the Participant’s Beneficiary or
Beneficiaries in a lump sum within 60 days after the Participant’s death or, if
later, by the end of the Plan Year in which the Participant’s death occurred.


An election may be made at any time during the period beginning on the date the
Participant is designated as a Participant and ending 30 days after his
Participation begins; provided that (1) the Participant shall have no vested
interest in his Non-elective Account until the later of (A) the date the
Non-Elective Account would otherwise become 20% vested pursuant to the terms of
Section 9.2 in the case of a Group A Participant or 100% vested under Section
9.3 in the case of a Group B Participant and (B) the first day of the 14th month
following the date his participation begins (unless, prior to the later of such
dates, the Participant dies or becomes Disabled while an employee and a
Participant, in which case the Non-elective Account, if any, shall be 100%
vested and shall be paid in accordance with Section 11 or Section 12.1, as
applicable).


A Participant who does not make an effective election to receive Installments
shall be deemed to have elected to receive payment of his Non-elective Account
under Section 12.1.


The Participant’s election (or deemed election) shall be irrevocable.


13.           Change in Control. In the event of a Change in Control, the
Participant’s Elective Account shall be distributed as if the Participant’s
Termination of Employment had occurred, whether or not Participant’s employment
status with the Employer or any successor of the Employer has changed. In the
event of a Change in Control (as defined in a Change in Control Agreement, if
any, in effect between a Participant and the Company at the date a Change in
Control occurs), the terms of such Change in Control Agreement shall apply with
respect to such Participant’s Non-elective Account. If no Change in Control
Agreement is in effect between a Participant and the Company at the date a
Change in Control occurs, the Participant’s Non-elective Account shall be 100%
vested and shall be distributed as if the Participant’s Termination of
Employment had occurred, whether or not Participant’s employment status with the
Employer or any successor of the Employer has changed.


14.           Beneficiary. A Participant shall designate a Beneficiary or
Beneficiaries to receive benefits under the Plan by completing the Beneficiary
Designation. If more than one Beneficiary is named, the shares or precedence of
each Beneficiary shall be indicated. A Participant shall have the right to
change the Beneficiary by submitting to the Committee a new Beneficiary
Designation. The Beneficiary Designation must be approved in writing by the
Committee; however, upon the Committee’s acknowledgement of approval, the
effective date of the Beneficiary Designation shall be the date it was executed
by the Participant. If the Committee has any doubt as to the proper Beneficiary
to receive payments, it shall have the right to withhold payments until the
matter is finally adjudicated or to interplead the Participant’s Elective and/or
Non-elective Account into a court of competent jurisdiction. Any payment made by
the Employer in good faith and in accordance with the provisions of this Plan
and a Participant’s

 
12

--------------------------------------------------------------------------------

 

Beneficiary Designation shall fully discharge the Employer and Committee from
all further obligations with respect to the payment.


15.           Source of Benefits.


15.1           Benefits Payable from General Assets. The Elective Accounts and
Non-elective Accounts at all times shall be unfunded and no provision shall at
any time be made with respect to segregating any assets of the Company for
payment of any distributions hereunder.  The right of a Participant or his or
her designated beneficiary to receive a distribution hereunder shall be an
unsecured claim against the general assets of the Company, and neither the
Participant nor a designated beneficiary shall have any rights in or against any
specific assets of the Company nor shall any person entitled to payment shall
have any claim, right, security interest, or other interest in any fund, trust,
account, or other asset of an Employer that may be looked to for payment.  An
Employer’s liability for the payment of benefits shall be evidenced only by this
Plan. In all events, it is the intent of each Employer that the Plan be treated
as unfunded for tax purposes and for purposes of Title I of the Employee
Retirement Income Security Act of 1974, as amended.


15.2           Investments to Facilitate Payment of Benefits. Although the
Employer is not obligated to invest in any specific asset or fund in order to
provide the means for the payment of any liabilities under this Plan, the
employer may elect to do so and may also elect to acquire life insurance
policies on any Participant, create a “Rabbi” trust, or create a “Springing”
trust.


The Participant also understands and agrees that the participation of
Participant, in any way, in the acquisition of any insurance policy or any other
general asset by the Employer shall not constitute a representation to the
Participant, the designated recipient, or any person claiming through the
Participant that any of them has a special or beneficial interest in the general
asset.


15.3           Employer Obligation. The Employer shall have no obligation of any
nature whatsoever to a Participant under this Plan other than what is
specifically stated in the Plan.


16.           Termination of Employment. This Plan does not obligate the
Employer to continue the employment of a Participant with the Employer nor does
it limit the right of the Employer at any time and for any reason to terminate
the Participant’s employment. Termination of a Participant’s employment with the
Employer for any reason, whether by action of the Employer or otherwise, shall
immediately terminate a Participant’s continued participation in this Plan. In
no event shall this Plan by its terms or implications constitute an employment
contract of any nature whatsoever between the Employer and a Participant.


17.           Terminations, Amendments, Modification or Supplement of Plan. The
Employer reserves the right to terminate, amend, modify or supplement this Plan,
wholly or partially, and from time to time, at any time. Such right to
terminate, amend, modify, or supplement this Plan shall be exercised for the
Employer by the Board of Directors; provided, however, that no action to
terminate this Plan shall be taken except upon written notice to each
Participant to be affected, which notice shall be given not less than 30 days
prior to the action. Any action under this Section 14.1 shall not affect rights
previously accrued under this Plan. Notwithstanding the foregoing, the Company
intends that any amendment, modification or termination shall be in accordance
with the provisions of Code Section 409A and that adverse tax consequences for
Participants under Code Section 409A not result from such amendment,
modification, or termination.


18.           Other Benefits and Agreements. The benefits provided for a
Participant and any Beneficiary hereunder and under this Plan are in addition to
any other benefits available to such

 
13

--------------------------------------------------------------------------------

 

Participant under any other program or plan of the Employer for its employees,
and, except as may otherwise be expressly provided for, this Plan shall
supplement and shall not supersede, modify, or amend any other program or plan
of the Employer or a Participant.


19.           Restrictions on Alienation of Benefits. No right or benefit under
this Plan shall be subject to sale, assignment, or encumbrances, and any attempt
to sell, assign, or encumber the Plan shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contract,
liabilities, or torts of the person entitled to such benefit. If any Participant
or Beneficiary under this Plan should become bankrupt or attempt to sell,
assign, or encumber any right to a benefit under this Plan then such right or
benefit shall, in the discretion of the Committee, terminate, and, in that
event, the Committee shall hold or apply the same or any part of it for the
benefit of the Participant or Beneficiary, or the Participant’s spouse,
children, or other dependents, in a manner and in a portion that the Committee,
in its sole and absolute discretion, may deem proper.


20.           Withholding. There shall be deducted from all benefits paid under
this Plan the amount of any taxes required to be withheld by any federal, state
or local government. The Participants and their Beneficiaries will bear any and
all federal, foreign, state, local or other income or other taxes imposed on
amounts paid under this Plan.


21.           Administration of this Plan.


21.1           Appointment of Committee. The general administration of this
Plan, as well as its construction and interpretation, shall be vested in the
Committee or its successor, as the members of which are designated and appointed
from time to time by the Board of Directors. Notwithstanding the foregoing, the
Company intends that construction and interpretation of the Plan shall be in
accordance with the provisions of Code Section 409A and that adverse tax
consequences for Participants under Code Section 409A not result from such
construction or interpretation.


21.2           Committee Rules and Powers – General. Subject to the provisions
of this Plan, the Committee shall from time to time establish rules, forms, and
procedures for the administration of this Plan. Such decisions, actions and
records of the Committee shall be conclusive and binding upon the Employer and
all persons having or claiming to have any right or interest in or under the
Plan.


21.3           Reliance of Certificate, Etc. The members of the Committee and
the officers and directors of the Employer shall be entitled to rely on all
certificates and reports made by any duly appointed accountants, and on all
opinions given by any duly appointed legal counsel. Such legal counsel may be
counsel for the Employer.


21.4           Determination of Benefits. In addition to the powers specified,
the Committee shall have the power to compute and certify under this Plan the
amount and kind of benefits from time to time payable to Participants and their
Beneficiaries and to authorize all disbursements for such purposes.


21.5           Information to Committee. To enable the Committee to perform its
functions, the Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of all Participants, their
retirement, death or other cause for termination of employment and such other
pertinent facts as the Committee may require.


22.           Claims. All claims for benefits under the Plan shall be made to
the Committee. If the Committee denies a claim, the Committee may provide notice
to the Participant or beneficiary, in writing, within 90 days after the claim is
filed unless special circumstances require an

 
14

--------------------------------------------------------------------------------

 

extension of time for processing the claim, not exceed an additional 90 days. If
the Committee does not notify the Participant or Beneficiary of the denial of
the claim within the time period specified above, then the claim shall be deemed
denied. The notice of a denial of a claims shall be written in a manner
calculated to be understood by the claimant and shall set forth (1) specific
references to the pertinent Plan provisions on which the denial is based; (2) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation as to why such information is necessary;
and (3) an explanation of the Plan’s claim procedure.


Within 60 days after receipt of the above material, the claimant shall have a
reasonable opportunity to appeal the claim denial to the Committee for a full
and fair review. The claimant or his duly authorized representative may (1)
request a review upon written notice to the Committee; (2) review pertinent
documents; and (3) submit issues and comments in writing.


A decision on the review by the Committee will be made not later than 60 days
after receipt of a request for review, unless special circumstances require an
extension of time for processing (such as the need to hold a hearing), in which
case a decision shall be rendered as soon as possible, but not later than 120
days after receipt of a request for review. The decision on review shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent Plan provisions on which the decision is based.


23.           Miscellaneous.


23.1           Execution of Receipts and Releases. Any payment to any
Participant, a Participant’s legal representative, or Beneficiary in accordance
with the provisions of this Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Employer. The employer may require the
Participant, legal representative, or Beneficiary, as a condition precedent to
payment, to execute a receipt and release in a form it may determine.


23.2           No Guarantee of Interests. Neither the Committee nor any of its
members guarantees the payment of any amounts which may be or become due to any
person or entity under this Plan. The liability of the Employer to make any
payment under this Plan is limited to the then available assets of the Employer.


23.3           Employer Records. Records of the Employer as to a Participant’s
employment, termination of employment and the reason therefore, re-employment,
authorized leaves of absence, and compensation shall be conclusive on all
persons and entities, unless determined to incorrect.


23.4           Evidence. Evidence required of anyone under this Plan and any
Plan Agreement executed may be by certificate, affidavit, document, or other
information which the person or entity acting on it considers pertinent and
reliable, and signed, made, or presented by the proper party or parties.


24.5           Administration Expenses. The Company shall bear all costs and
expenses necessary to administer the Plan.


24.6           Manner of Distribution to Minors or Incompetents. If at any time
any distributee is, in the judgment of the Committee, legally, physically or
mentally incapable of receiving any distribution due to such distributee, the
distribution will be made to the guardian or legal representative of the
distributee, or, if none exists, to any other person or institution that, in the
Committee’s judgment, will apply the distribution in the best interests of the
intended distributee.

 
15

--------------------------------------------------------------------------------

 

24.7           Notice. Any notice which shall or may be given under this Plan
shall be in writing and shall be mailed by United States mail, postage prepaid.
If notice is to be given to the Employer, such notice shall be addressed to the
Employer at:


Black Hills Corporation
P.O. Box 1400
Rapid City, SD 57709
Attn: Secretary of Black Hills Corporation.


24.8           Change of Address. Any party may, from time to time, change the
address to which notices shall be mailed by giving written notice of such new
address.


24.9           Effect of Provisions. The provisions of this Plan shall be
binding upon the Employer and its successors and assigns, and upon the
Participant, Beneficiaries, assigns, heirs, executors and administrators.


24.10           Headings. The titles and headings of Articles and Sections are
included for convenience of reference only and are not to be considered in the
construction of the provisions hereof.


24.11           Governing Law. All questions arising with respect to this Plan
shall be determined by reference to the laws of the State of South Dakota unless
preempted by federal law.


24.12           Binding Agreement. This Plan shall be binding on the parties
hereto, their heirs, executors, administrators, and successors in interest.


24.13           Governmental Entities and Securities Exchanges. The Plan shall
be subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.


24.14           Rule 16b-3 Securities Law Compliance for Insiders. Transactions
under the Plan with respect to Insiders (as defined below) are intended to
comply with all applicable conditions of Rule 16b-3 under the Securities
Exchange Act of 1934 (the ”Exchange Act”) to the extent that Section 16 is of
the Exchange Act is then applicable to the Company.  Any ambiguities or
inconsistencies in the construction of the Plan shall be interpreted to give
effect to such intention.  For purposes of the Plan, the term “Insider” means an
individual who is, on the relevant date, an officer, director, or ten percent
(10%) beneficial owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, all as defined under
Section 12 of the Exchange Act.


24.15           Notice to Insiders and Securities and Exchange Commission.  To
the extent required by applicable law, the Company shall provide notice to any
Insider (as defined in Section 24.14), as well as to the Securities and exchange
Commission, of any “blackout period” (as defined in Section 306(a)(4) of the
Sarbanes-Oxley Act of 2002) in any case in which an Insider is subject to the
requirements of Section 304 of said Act in connection with a “blackout period.”




[signature page to follow]

 
16

--------------------------------------------------------------------------------

 
 
BLACK HILLS CORPORATION






By:    /s/David Emery                       
Chairman, President and CEO



 
17

--------------------------------------------------------------------------------

 

BLACK HILLS CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN
(As Amended and Restated effective January 1, 2010)




Schedule 1 – Group 1
Participants Eligible for Supplemental Target Contributions


Name
Percentage of Total Compensation
Effective Date of Participation
Garner Anderson
11.5%
January 1, 2010
Jeff Berzina
11.5%
January 1, 2010
Scott Buchholz
14.0%
January 1, 2010
Tony Cleberg
21.5%
January 1, 2010
Linn Evans
20.0%
January 1, 2010
Steve Helmers
  7.0%
January 1, 2010
Rich Kinzley
17.5%
January 1, 2010
Perry Krush
14.5%
January 1, 2010
Bob Myers
23.0%
January 1, 2010
Lynn Wilson
13.0%
January 1, 2010
Mark Lux
  8.0%
January 27, 2010



The Board may, in its discretion, designate individuals who become Participants
after January 1, 2010 as Group 1 Participants.  For each such Participant so
designated, the Board shall, shall, in its discretion, designate the percentage
of Total Compensation to be allocated as a Supplemental Target Contribution.





 
18

--------------------------------------------------------------------------------

 



Schedule 2 – Group 2
Participants Eligible for Supplemental Matching Contributions




Name
Percentage of Excess Compensation for Supplemental Matching Contributions
Effective Date of Participation
Garner Anderson
6%
January 1, 2010
Jeff Berzina
6%
January 1, 2010
Scott Buchholz
6%
January 1, 2010
Tony Cleberg
6%
January 1, 2010
Linn Evans
6%
January 1, 2010
Steve Helmers
6%
January 1, 2010
Rich Kinzley
6%
January 1, 2010
Perry Krush
6%
January 1, 2010
Bob Myers
6%
January 1, 2010
Lynn Wilson
6%
January 1, 2010
Mark Lux
6%
January 27, 2010





The Board may, in its discretion, designate individuals who become Participants
after January 1, 2010 as Group 2 Participants.  For each such Participant so
designated, the percentage of Total Compensation to be allocated as a
Supplemental Matching Contribution shall be 6%.

 
19

--------------------------------------------------------------------------------

 





Schedule 3 – Group 3
Participants Eligible for Supplemental Retirement Contributions




Name
Effective Date of Participation
Jeff Berzina
January 1, 2010
Steve Helmers
January 1, 2010
Tony Cleberg
January 1, 2010
Linn Evans
January 1, 2010
Rich Kinzley
January 1, 2010
Bob Myers
January 1, 2010
Mark Lux
January 27, 2010





The Board may, in its discretion, designate individuals who become Participants
after January 1, 2010 as Group 3 Participants.  For each such Participant so
designated, the percentage of Total Compensation to be allocated as a
Supplemental Retirement Contribution shall be based upon the RSP points
schedule.







 
20

--------------------------------------------------------------------------------

 

Appendix A – Group A Participants


Name
Effective Date of Participation
Garner Anderson
January 1, 2010
Jeff Berzina
January 1, 2010
Scott Buchholz
January 1, 2010
Tony Cleberg
January 1, 2010
Linn Evans
January 1, 2010
Rich Kinzley
January 1, 2010
Perry Krush
January 1, 2010
Bob Myers
January 1, 2010
Lynn Wilson
January 1, 2010
Mark Lux
January 27, 2010



The Board may, in its discretion, designate individuals who become Participants
after January 1, 2010 as Group A Participants.

 
21

--------------------------------------------------------------------------------

 

Appendix B – Group B Participants




Name
Effective Date of Participation
Steve Helmers
January 1, 2010







 
22

--------------------------------------------------------------------------------

 
